DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
The terminal disclaimer filed on December 28, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,633,762 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

Double Patenting
The nonstatutory double patenting rejections of claims 1 and 5 over U.S. Patent No. 10,801,126, the rejection of claim 18 over U.S. Patent No. 10,851,473, and the rejection of claims 1 and 4-5 over U.S. Patent Appl. No. 17/067,040 are withdrawn in view of applicants’ amendments to these claims.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2012/0103249 to Gupta, et al. (hereinafter “Gupta”) in view of U.S. Patent Appl. Publ. No. 2008/0072817 to Zwieback, et al. (“Zwieback”) and further in view of Japanese Patent Appl. Publ. No. JP 2001-072491 to Arai, et al. (“Arai”).  
Regarding claim 18, Gupta teaches a sublimation furnace for forming silicon carbide (see, e.g., the Abstract, Figs. 1-10, and entire reference), comprising:
a furnace shell; at least one heating element positioned outside the furnace shell, and a hot zone positioned inside the furnace shell surrounded by insulation (see, e.g., Fig. 8, ¶¶[0097]-[0105], and ¶¶[0114]-[0121] which teach providing a chamber (78), a heating means (83) positioned outside the chamber (78), and a hot zone within the chamber (78); see also ¶[0111] which specifically teaches the use of thermal insulation made of fibrous light-weight graphite foam between the crucible (70) and chamber (78)), 
the hot zone including:   
a) a crucible having an upper region and a lower region (see, e.g., Fig. 8, ¶¶[0097]-[0105], and ¶¶[0114]-[0121] which teach a crucible (70) having an upper and lower region);
b) a crucible cover sealing the crucible (see, e.g., Fig. 8, ¶¶[0097]-[0105], and ¶¶[0114]-[0121] which teach a crucible lid (74));
c) a source module that is prepared separately from the sublimation furnace, wherein the source module contains a solid precursor and is removably disposed in the lower region of the crucible (See, e.g., Fig. 8, ¶¶[0097]-[0105], and ¶¶[0114]-[0121] which further teach that raw material (91) includes a solid powder comprised of Si and C particles which is contained within an interior graphite crucible (90) located in a lower region of crucible (70).  See also 
d) a silicon carbide seed positioned in the upper region of the crucible, the silicon carbide seed having a top surface and a bottom surface, the bottom surface facing the solid silicon carbide precursor (see, e.g., Fig. 8, ¶¶[0097]-[0105], and ¶¶[0114]-[0121] which teach a SiC seed (72) positioned in an upper region of crucible (70)).
Gupta does not explicitly teach that the source module is a prepackaged source module which contains a solid silicon carbide precursor.  However, it has previously been held that selection of any order of performing steps is prima facie obvious in the absence of a new and unexpected results.  In re Burnhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See also Ex parte Rubin, 128 USPQ 440 (Bd.App.1959).  In this case there clearly is nothing unexpected or nonobvious that occurs as a result of filling the interior crucible (90) with a solid SiC precursor before rather than after it has been inserted into the growth crucible (1).  Furthermore, even if it is assumed arguendo that Gupta does not explicitly teach that the prepackaged source module is inserted into a furnace with the substantially solid silicon carbide precursor contained therein before heating the hot zone with the heating element, this would have been obvious in view of the teachings of Gupta.  In Example 2 of Embodiment 2 disclosed in ¶¶[0097]-[0105] and ¶¶[0114]-[0121] of Gupta the SiC source (91) is synthesized in-situ, meaning it is produced within the crucible (70) ex-situ in, for example, the disclosed interior graphite crucible (90) prior to being inserted into the growth crucible (1) with the motivation for doing so being to, for example, provide a ready-made source of SiC precursor material which would therefore shorten the total growth duration.  
Gupta and Zwieback do not explicitly teach that the solid silicon carbide precursor comprises a silicon carbide mixture contained within an annular outer chamber of the source module that forms an annular open inner chamber disposed inside of the outer chamber, wherein the source module is a cylindrical insert that, when inserted in the lower region of the crucible, forms the open inner chamber.  However, in Fig. 1 and ¶¶[0008]-[0025] as well as elsewhere throughout the entire reference Arai teaches an analogous embodiment of a SiC sublimation growth system in which the SiC source material (3) is contained within an outer annular chamber formed by a hollow heat transfer body (2) located within a graphite crucible (1).  As explained specifically in ¶¶[0011]-[0015], the use of a heat transfer body (2) which contains the SiC source material (3) within an outer annular chamber while maintaining an open inner chamber prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A). 

Allowable Subject Matter
Claims 1 and 4-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, disclose, or reasonably suggest a method of forming silicon carbide comprising (i) providing a source module that is prepackaged and separate from a sublimation furnace, wherein the source module contains a solid 
The closest prior art of record includes U.S. Patent Appl. Publ. No. 2012/0103249 to Gupta, et al. (hereinafter “Gupta”), U.S. Patent Appl. Publ. No. 2008/0072817 to Zwieback, et al. (“Zwieback”), and Japanese Patent Appl. Publ. No. JP 2001-072491 to Arai, et al. (“Arai”).  In Fig. 8, ¶¶[0097]-[0105], and ¶¶[0114]-[0121] Gupta teaches that a Si and C raw material powder (91) is contained within an interior graphite crucible (90) and located in a lower region of crucible (70) with Example 2 specifically teaching that the thin-walled interior graphite crucible (90) is machined from dense ATJ graphite and loaded with a raw material mixture of elemental Si and C.  In at least Fig. 3 and ¶[00042] Zwieback teaches an embodiment in which a graphite source crucible (3a) merely rests upon a graphite pedestal (3b) provide within a growth crucible (1) and is not in any way attached or adhered to the growth crucible (1).  Then in Fig. 1 and ¶¶[0008]-[0025] as .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed December 28, 2021, have been fully considered and are persuasive with respect to the rejection of claims 1 and 4-9, but they are unpersuasive with respect to claim 18.  It is noted that claim 18 is an apparatus claim and applicants have actually incorporated the subject matter of claim 19 (rather than claim 3) into claim 18.  In this regard, the apparatus of amended claim 18 is taught by the combination 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/           Primary Examiner, Art Unit 1714